UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7323



KEVIN EARNEST COX,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Department
of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    James E. Bradberry, Magistrate
Judge. (CA-00-778-2)


Submitted:   October 24, 2001          Decided:     November 13, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin Earnest Cox, Appellant Pro Se. Stephen R. McCullough, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin Earnest Cox seeks to appeal the magistrate judge’s*

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).   We have reviewed the record and the mag-

istrate judge’s opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the magistrate judge.    See Cox v. Angelone, No.

CA-00-778-2 (E.D. Va. July 11, 2001).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          DISMISSED




     *
       Pursuant to 28 U.S.C. § 636(c) (1994), Cox waived his right
to proceed before a United States district judge and consented to
have a United States magistrate judge conduct all proceedings in
this case.


                                  2